MEMORANDUM2
Eduardo Melquiades Torres-Refulio, a native and citizen of Peru, petitions pro se for review of a final decision of the Board of Immigration Appeals dismissing his appeal of an immigration judge’s denial of his application for asylum. We dismiss the petition for review for lack of jurisdiction because Torres-Refulio filed his petition for review beyond the mandatory filing deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.